Title: From Thomas Jefferson to John Peter Gabriel Muhlenberg, 12 July 1806
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


                        
                     Dear Sir
                     
                            Washington July 12. 06.
                        
                        I recieved last night your favor of the 10th. inclosing a bill of the disbursements for the wines & books
                            forwarded by Capt. Ellwood, and now inclose you an order of the bank of the US. here on that at Philadelphia for 11.68 D 
                            the amount of the bill with thanks for these attentions & my friendly salutations.
                        
                            Th: Jefferson
                            
                        
                    